United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           May 19, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-40665
                           Summary Calendar



GERALD ALLEN PERRY

                       Plaintiff - Appellant

     v.

GARY L JOHNSON; DAWN GROUNDS, Assistant Warden;
KATHY BROWN, Law Library Supervisor; LONA
HOPKINS, Correctional Officer III; RICHARD
SODERLING; TIA RANGE, Correctional Officer III

                       Defendants - Appellees

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 5:99-CV-267
                          --------------------

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Gerald Allen Perry, Texas inmate # 644896, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

complaint.     Perry alleged in his complaint that various prison

officials had denied him access to the courts in May 1997 by

failing to provide him with legal assistance in litigating his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40665
                                 -2-

federal petition for habeas corpus relief while he was housed in

administrative segregation.

     One of the bases for the district court’s dismissal of

Perry’s complaint was its untimeliness.    Perry alleged that he

had been denied access to the courts in May 1997 but his

complaint was not filed until October 1999.    His complaint was

thus untimely.   See Owens v. Okure, 488 U.S. 235, 250 (1989);

Moore v. McDonald, 30 F.3d 616, 620-21 (5th Cir. 1994); TEX. CIV.

PRAC. & REM. CODE ANN. § 16.003(a) (Vernon 1999).   By failing to

argue the issue of timeliness in his appellate brief, Perry has

abandoned this issue.   See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Perry has not shown that the district court abused its

discretion in refusing him leave to amend his complaint.

See Briddle v. Scott, 63 F.3d 364, 379 (5th Cir. 1995).     Because

Perry did not file an additional or amended notice of appeal

from the denial of his postjudgment motion, we do not have

jurisdiction to entertain Perry’s challenge to that denial.

FED. R. APP. P. 4(a)(4)(B)(ii); see Taylor v. Johnson, 257 F.3d

470, 475 (5th Cir. 2001).

     Perry has moved for the appointment of counsel on appeal.

That motion is DENIED and the judgment of the district court is

AFFIRMED.